Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 3 and 5-7 are rejected under 35 USC 103 (b) as being unpatentable over Kimura et al (US 2019/0146026).
Regarding claim 1, Kimura et al disclose the circuit as shown on Figures 1-4 comprising:
-a semiconductor substrate (1); 
-a switching element (3a-3c)which has a first electrode, a second electrode, and a gate electrode, the switching element performing turning on/off between the first electrode and the second electrode in response to applying of a predetermined gate voltage to the gate electrode;
- a control circuit (7) part which controls the gate voltage; and 
-a current detection element (4a-4c)  which detects a current which flows between the first electrode and the second electrode of the switching element, and the current detection element is formed of a Rogowski coil.  
          Kimura et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
wherein the switching element, the control circuit part, and the current detection element are mounted on the semiconductor substrate as called for claim 1.
        However,  a skilled artisan realizes that all components such as  the circuits (7), detectors  (4a-4d) and (3a-3c) of Kimura et al are the semiconductor components so they can be implemented on a substrate for reducing its physical size. Thus, mounting all components  of Kimura et al on a substrate as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Kimura et al is to be 
Regarding claim 3, lacking of showing of any criticality, selecting optimum a gallium-nitride-based semiconductor substrate for the modified circuit of Kimura et al  for the purpose enhancing the  performance of the components is  considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding claims 5-6, lacking of showing of any criticality, selecting the optimum flat plate shape for the substrate of the modified circuit of Kimura et al as claimed for the purpose enhancing the physical size of the modified circuit is  considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding claim 7, wherein the semiconductor substrate of the modified circuit of Kimura et al would include a wire through which a current flows between the first electrode and the second electrode of the switching element; and a circulating wire around the wire, and the circulating wire is formed of the Rogowski coil.   

Claims  4 is  rejected under 35 USC 103 (b) as being unpatentable over Kimura et al (US 2019/0146026) in view of Zeng et al (US 20015/0171750).
          Kimura et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the switching element is formed by combining a normally-on gallium nitride semiconductor switch which is formed using the gallium-nitride-based semiconductor substrate as a material and a normally-off semiconductor switch which is connected to the normally-on gallium nitride 
          Nevertheless, Zeng et al  suggest to employ the normally on and  off switch (101, 103) as shown on Figures 2A-2B for providing high efficiency and reducing power consumption, see the paragraph 0005. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the  normally on and  off switch as suggested by Zeng et al in the circuit of Kimura et al for the purpose of providing high efficiency and reducing power consumption


Allowable Subject Matter

          Claim 2 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-the control circuit part includes a threshold voltage measurement power source and a memory part which stores gate voltage relating information which relates to the threshold voltage in the measurement mode, and the gate voltage control part controls the gate voltage based on the gate voltage relating information stored in the memory part when the switching element is brought into an ON state in the control mode as combined in claim 2.

Conclusion


      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842